Case 2:16-cv-02129-SJO-RAO Document 615 Filed 01/31/20 Page 1 of 1 Page ID #:20235

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.         CV 16-02129 SJO (RAOx)                                           Date   January 31, 2020
 Title            Cory Spencer et al v. Lunada Bay Boys et al




 Present: The                  S. JAMES OTERO, Judge presiding
 Honorable
                Victor Cruz                            Not Present
                Deputy Clerk                          Court Recorder                           Tape No.
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                       Not Present                                             Not Present
 Proceedings:               IN CHAMBERS



The Court denies as moot ECF Nos. 274, 278, 279, 283, 284, 285, 286 (all denied as
moot in light of ECF No. 545).

                                                                                                  :

                                                            Initials of Preparer                vpc




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 1 of 1
